UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8018


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDWIN ALLEN HARPER, a/k/a Eddie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00049-JPB-DJJ-3)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin Allen Harper, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edwin     Allen     Harper          seeks     to     appeal         the       district

court’s    order       accepting      the    recommendation                of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate          of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing          of    the    denial         of    a

constitutional         right.”         28    U.S.C.        § 2253(c)(2)            (2006).             A

prisoner        satisfies       this        standard        by        demonstrating               that

reasonable       jurists       would       find     that     any       assessment            of     the

constitutional         claims    by    the    district           court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Harper has

not   made      the    requisite       showing.             Accordingly,               we    deny      a

certificate       of    appealability          and        dismiss          the    appeal.              We

dispense      with      oral    argument          because        the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                            DISMISSED

                                              2